      Case: 1:18-cr-00657-PAG Doc #: 34 Filed: 12/11/19 1 of 4. PageID #: 247




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA                      )       CASE NO.: 1:18CR657
                                              )
                       Plaintiff,             )       CHIEF JUDGE
                                              )       PATRICIA A. GAUGHAN
       v.                                     )
                                              )
NISRINE EL KHOURY                             )
                                              )
                       Defendant.             )


     GOVERNMENT’S MOTION TO REVOKE CITIZENSHIP AND TO CANCEL
                   NATURALIZATION CERTIFICATE

       Now comes the United States of America, by and through United States Attorney, Justin

E. Herdman, and Assistant United States Attorney Matthew W. Shepherd, and hereby moves the

Court to revoke Defendant’s United States citizenship and to cancel her naturalization certificate

for the following reasons:

       On September 23, 2019, Defendant Nisrine El Khoury (hereinafter “Defendant”) pled

guilty to Counts 1, 3, 4, and 5 of the Indictment, with sentencing scheduled for January 13, 2020.

Count 1 charged Defendant with fraudulently procuring naturalization in violation of 18 U.S.C. §

1425. This conviction requires that the Court revoke Defendant’s citizenship and cancel her

certificate of naturalization pursuant to 8 U.S.C. § 1451, which provides in pertinent part:

       (e) When a person shall be convicted under section 1425 of Title 18 of knowingly
       procuring naturalization in violation of law, the court in which such conviction is
       had shall thereupon revoke, set aside, and declare void the final order admitting
       such person to citizenship, and shall declare the certificate of naturalization of such

                                                  1
      Case: 1:18-cr-00657-PAG Doc #: 34 Filed: 12/11/19 2 of 4. PageID #: 248



       person to be canceled. Jurisdiction is conferred on the court having jurisdiction
       of the trial of such offense to make such adjudication.

       (f) Whenever an order admitting an alien to citizenship shall be revoked and set
       aside or a certificate of naturalization shall be canceled, or both, as provided in this
       section, the court in which such judgment or decree is rendered shall make an order
       canceling such certificate and shall send a certified copy of such order to the
       Attorney General. The clerk of court shall transmit a copy of such order and
       judgment to the Attorney General. A person holding a certificate of naturalization
       or citizenship which has been canceled as provided by this section shall upon notice
       by the court by which the decree of cancellation was made, or by the Attorney
       General, surrender the same to the Attorney General.

This statute clearly directs the sentencing court to “revoke, set aside, and declare void the final

order admitting such person to citizenship” and to “declare the certificate of naturalization of such

person to be canceled.” 8 U.S.C. § 1451(e).

       Although the statute on its face requires a certified copy of the order to be sent to the

Attorney General of the United States, savings statutes enacted separately and subsequent to the

effective date of 8 U.S.C. § 1451 make clear that references to the “Attorney General” in

immigration statutes are replaced with his successor, the Secretary for Homeland Security. See

6 U.S.C. §§ 202(3)-(4) and 557.         The United States intends to provide the Department of

Homeland Security with a certified copy of any order this court issues regarding Defendant’s

naturalization certificate and citizenship status.

       In conclusion, based on the clear statutory language of 8 U.S.C. § 1451(e), revocation of

Defendant’s citizenship and cancellation of her naturalization certificate are required because she

has been convicted of fraudulently procuring her naturalization in violation of 18 U.S.C. § 1425.

See United States v. Latchin, 554 F.3d 709, 716 (7th Cir. 2009) (noting that “[u]nder 8 U.S.C. §

1451(e), a conviction for knowingly procuring naturalization in violation of the law results in

automatic denaturalization”).       In her plea agreement, Defendant acknowledged that she

                                                     2
       Case: 1:18-cr-00657-PAG Doc #: 34 Filed: 12/11/19 3 of 4. PageID #: 249



understood that denaturalization was mandated upon her conviction for naturalization fraud. (Doc.

27, Plea Agreement, ¶ 7). As the court with jurisdiction over the conviction, this Court has

jurisdiction to enter the denaturalization order. See 8 U.S.C. § 1451(e).

        Therefore, the United States respectfully requests that the Court issue an order on the date

of sentencing revoking Defendant’s citizenship and ordering her to surrender her naturalization

certificate to the government for transmission to the Department of Homeland Security. 1 A

proposed order is attached.



                                                               Respectfully submitted,

                                                               JUSTIN E. HERDMAN
                                                               United States Attorney

                                                      By:      /s/ Matthew W. Shepherd
                                                               Matthew W. Shepherd (OH: 0074056)
                                                               Assistant United States Attorney
                                                               United States Court House
                                                               801 West Superior Avenue, Suite 400
                                                               Cleveland, OH 44113
                                                               (216) 622-3859
                                                               (216) 522-7358 (facsimile)
                                                               Matthew.Shepherd@usdoj.gov




1
  Upon revocation of her citizenship, Defendant would revert to her previous status as a lawful permanent resident
alien. However, as part of her plea agreement, Defendant has stipulated to the entry of a Judicial Order of Removal
from the United States. (Doc. 23, Plea Agreement, ¶ 8-11). The government also filed a Notice of Intent to Request
Order of Judicial Remoal. (Doc. 27). The government will separately file a motion for entry of a Judicial Order of
Removal.

                                                        3
      Case: 1:18-cr-00657-PAG Doc #: 34 Filed: 12/11/19 4 of 4. PageID #: 250




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December, 2019, a copy of the foregoing

document was filed electronically.    Notice of this filing will be sent to all parties by operation

of the Court's electronic filing system.   All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                       /s/ Matthew W. Shepherd
                                                       Matthew W. Shepherd
                                                       Assistant U.S. Attorney




                                                  4
